Appeals by defendant from (1) a judgment of the Supreme Court, Richmond County, rendered June 2, 1978, convicting him of attempted robbery in the first degree, upon his plea of guilty, and sentencing him to an indeterminate term of imprisonment with a minimum of 4 years with a maximum of 12 years (Ind. No. 224/1977) and (2) an amended judgment of the same court, also rendered June 2, 1978, which revoked a previously imposed sentence of probation and sentenced defendant to an indeterminate term of imprisonment with a maximum of four years (Ind. No. 78/1975). Judgment and amended judgment reversed, on the law, pleas vacated and case remanded to Criminal Term for further proceedings. Defendant’s pleas of guilty to attempted robbery and violation of probation were entered upon the court’s promise that the sentences to be imposed thereon would be concurrent with the life sentence to be imposed upon *608defendant’s contemporaneous conviction in Kings County for the class A-II felony of criminal sale of a controlled substance in the second degree. The instant pleas were therefore inextricably intertwined with defendant’s Kings County conviction. That conviction having been reversed (see People v Schaaff, 71 AD2d 630), the cases of People v Rogers (48 NY2d 167) and People v Clark (45 NY2d 432) require that the judgment and amended judgment appealed from be reversed and the pleas vacated. Damiani, J. P., Mangano, Rabin and Martuscello, JJ., concur.